DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the AFCP 2.0 request filed on 02/14/2022.
Claims 1, 2, 10, 11 and 17-19 are currently pending in this application. Claims 1, 10 and 18 have been amended. Claims 5-9, 12-16 and 22-25 are cancelled.
No information disclosure statement (IDS) has been filed.

Response to Arguments
Regarding the previous claim objections, claim 23 has been cancelled.
The previous 112(b) rejections to claims 1, 2, 10, 11 and 17-19 have been withdrawn in response to the applicants’ amendments/remarks.
6.	The previous 103 rejections to claims 1, 2, 10, 11 and 17-19 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1, 2, 10, 11 and 17-19 are allowed.

Examiner’s Statement of Reasons for Allowance
12.	The following is an examiner’s statement of reasons for allowance:

13.	Regarding independent claims 1, 10 and 18,
Ahmed et al. (US 10,124,764 B1) discloses a system and method for intrusion detection. An electronic device for intrusion detection includes memory circuitry to store a set of signature voltage ratios and a corresponding set of node identifiers, each node identifier corresponding to a unique signature voltage ratio. A security circuitry compares voltages received at a first and second measuring point on a bus, the voltages resulting from a message transmitted by a sending node on the bus, the first measuring point providing a first voltage and the second measuring point providing a second voltage. A test voltage ratio from the first voltage and the second voltage is calculated and whether the test voltage ratio is in the set of signature voltage ratios is determined. A security response is initiated based on whether the test voltage ratio is in the set of signature voltage ratios - see figs. 2, 5, 6; the abstract, and columns 1-2 of Ahmed.

Mayer (US 2011/0130916 A1) teaches a system for installation in a hybrid vehicle to communicate with a user device configured to receive data from the data logging unit and to display selected portions of the data to a user for identification of potential vehicle faults associated with vehicle events reported by the vehicle's driver. The data logging unit has a data logger which communicates with hybrid drive system and other vehicle components to receive hybrid drive system data, and with a vehicle position sensor which detects location to receive vehicle location data. A data log processing module correlates location data with the corresponding vehicle data, and creates a correlated log of drive system data and associated vehicle location information, to allow identification of vehicle data within an event window based on vehicle location at the time of a reported event. Accordingly, a user may make a geographical request and the system will report vehicle data corresponding to the geographical request – see figs. 2, 3A, 7B, 10; paras. [0013] - [0018] of Mayer.

Naserian et al. (US 2019/0356685 A1) teaches a method, system and medium for determining an attack on a vehicle network and an estimated source location of an attacker. The method includes receiving a plurality of messages to determine that each of the plurality of messages is suspicious. The method further includes determining that an attack is occurring in response to the suspicious message and localizing a source location for the attack using an angle of arrival associated with each of the plurality of suspicious message to determine a source intersection. Then one or more vehicles of the attack is notified - see fig. 3; the abstract; paras. [0006] - [0009] of Naserian.

However, the prior art of record does not teach or render obvious the limitations in independent claims 1, 10 and 18 specifics to the combination to:
generate an information element comprising an indication of an attack and a request for help in recovering from the attack, 
the attack comprising a malicious message detected on an in-vehicle network (IVN), and the malicious message comprising an indication of data;
broadcast, via wireless communication circuitry, the information element to a connected vehicle via a vehicle-to-vehicle (V2X) network;
receive, via the V2X network, a response from the connected vehicle, the response comprising an indication of a physical characteristic; and
initiate recovery from the attack based in part on the response; and estimate corrected data based in part on the physical characteristic.

Dependent claims 2, 11, 17 and 19 are allowed as they depend from allowable independent claim 1, 10 or 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAUNG T LWIN/Primary Examiner, Art Unit 2495